1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI NEGIN, #250376
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     JAQUOREY CARTER
6
7                                IN THE UNITED STATES DISTRICT COURT
8                               FOR THE EASTERN DISTRICT OF CALIFORNIA
9
      UNITED STATES OF AMERICA,                 ) Case No. 2:18-cr-255 WBS
10                                              )
                       Plaintiff,               ) STIPULATION AND ORDER RE: BRIEFING
11                                              ) SCHEDULE
              vs.                               )
12                                              ) Date: May 4, 2020
      JAQUOREY CARTER,                          ) Time: 9:00 a.m.
13                                              ) Judge: Hon. William B. Shubb
                       Defendant.               )
14                                              )
                                                )
15
16
             IT IS HEREBY STIPULATED by and between the parties through their respective
17
     counsel, United States Attorney McGregor W. Scott, through Assistant United States Attorneys
18
     Brian Fogerty and Jason Hitt, attorneys for Plaintiff and Federal Defender Heather Williams,
19
     through Assistant Federal Defender Lexi Negin and Hannah Labaree, attorneys for defendant
20
     Jaquorey Carter that the briefing schedule for Mr. Carter’s Motion for Reconsideration of his
21
     Motion for New Trial [Dkt. 103] filed on February 26, 2020 is as follows:
22
             Mr. Carter’s Supplement to Motion based upon Transcript: April 3, 2020
23
             Government Reply to Supplement to Motion:                  April 17, 2020
24
             Mr. Carter’s Reply (if any):                               May 1, 2020
25
26
             Mr. Carter’s sentencing is currently scheduled for May 4, 2020. The draft Presentence
27
     Investigation Report was due on April 23, 2020. It has not yet been submitted. Thus counsel
28
     Stipulation re: Briefing                       -1-
1    anticipates that Mr. Carter’s sentencing will be continued based on the delay in the Presentence
2    Investigation process.
3            Counsel requests that the Court hear this motion on May 4, 2020, or any other date after
4    that time that is convenient to this Court.
5
6                                                   Respectfully submitted,
7    Dated:March 30, 2020                          HEATHER E. WILLIAMS
                                                   Federal Defender
8
                                                    s/ Lexi Negin
9                                                  LEXI NEGIN
                                                   HANNAH LABAREE
10                                                 Assistant Federal Defender
                                                   Attorney for Defendant
11                                                 JAQUOREY CARTER
12
13   Dated: March 30, 2020                         McGREGOR W. SCOTT
                                                   United States Attorney
14
                                                   /s/ Brian Fogerty
15                                                 BRIAN FOGERTY
                                                   JASON HITT
16                                                 Assistant Unied States Attorney
                                                   Attorney for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation re: Briefing                        -2-
1
2
                                                   ORDER
3
             IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
4
     stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
5
     its order. The Court thus orders the following briefing schedule:
6
             Mr. Carter’s Supplement to Motion based upon Transcript: April 3, 2020
7
             Government Reply to Supplement to Motion:                     April 17, 2020
8
             Mr. Carter’s Reply (if any):                                  May 1, 2020
9
             Hearing on motion or submission for decision:                 May 4, 2020, 9:00 a.m.
10
11   Dated: March 30, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation re: Briefing                         -3-
